ADVISORY ACTION
Applicant has filed arguments and/or amended claims on 1-21-2022 which have not been entered. 
Amended Claims
The Examiner, after reviewing the amended claims, determines the claims have not been placed in a condition of allowance.
The Applicant has changed claim scope and the Examiner requires further searching for the Claims 1 – 8.
	Specifically, the Applicant has changed the scope by narrowing the language by adding the system feature of transmitting a notification to the user, wherein the notification includes information to cause the user to create a template file.
	Furthermore, the Examiner would like to notify the Applicant on 2-7-2022 that the following prior art reference/s can be used to form a new rejection. The prior art reference are listed below.
Mohr (US Patent Pub. No. 6,826,727 B1)

	However, after reviewing the case, the Examiner suggests to the Applicant to add more functional details to the failure classification engine as potential differentiating technology. 

/NICOLAS JAMES BOYAJIAN/Examiner, Art Unit 2664                                                                                                                                                                                                        
/ONEAL R MISTRY/Primary Examiner, Art Unit 2664